                         Case: 1:19-cv-01100-SO Doc #: 5-8 Filed: 05/24/19 1 of 1. PageID #: 133
   EXHIBIT F


       LLC
                                                                                        j                      ..__

  EmQ!_Qyee
                      ----- ··
  William Wunsch, 6270 Clear Air Dr, ·---------          ------- SSN                              Status (Fed/State
                                      Mentor, OH 44060                      1 •'*-"""-3347        Single/Withhold
                                                                              Pay   Period: 12/09/2018 - 12/15/2018
  Earnings and Hours                  Hours       Rate Current YTD Amount
                                                                           I

- Hourly                              40:00       9.33 373.20       942.49
  Overtime (x1 .5) hourly              6:32      14.00  91.47       377.77
  Bonus2                              50:00       1.00  50.00       100.00
- GMR Bonus                         467:20        1.00 467.33       870.31
                                    563:52             982.00     2,290.57

   Taxes                                                    Current    YTD Amount
   OH - School District                                        0.00
   Medicare Employee Addi Tax                                  0.00
   Federal Withholding                                       -87.00         -189.00
   Social Security Employee                                  -60.89         -142.02
   Medicare Employee                                         -14.24          -33.21
   OH - Withholding                                          -27.54          -60.46
                                                            -189.67         -424.69

                                                             792.33        1,865.88
   Net Pay




                                           anta, GA 30315
                       :est Park RD SE, Atl




                                                                                                                      ,.._   \
